DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of Fig. 6A in the reply filed on 02/16/2021 is acknowledged.
Claims 2, 3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0209147 to Ogawa et al.

Ogawa et al. teach:
(claim 1)	A fixing device (100T) to fix an unfixed toner image transferred on a sheet to the sheet, the fixing device comprising: 
a fixing belt (21) having endless shape and rotating with a conveyance of the sheet; 
a guide plate (projections 53+54 of belt holder 28 act as a guiding plate) guiding the fixing belt from an inside of the fixing belt so as to rotate [0197]; 
a support member (nip assembly 25) supporting the fixing belt along a conveyance path of the sheet from the inside; and 
a pressing roller (22) pressing the fixing belt on the support member from an outside of the fixing belt, 
wherein the fixing belt has a belt width wider than a guide width of the guide plate in a rotational axial direction of the fixing belt (Fig.10, [00197]), and 
both end edges (54) of the guide plate in the rotational axial direction are formed to have a shape containing a shape not parallel to a rotational direction (R3, also see A1 at the fixing nip) of the fixing belt (Figs. 12 & 13).
 (claim 5)	The fixing device according to claim 1, comprising a cap (base 52 of belt holder 28 acts as a cap) provided in an end portion of the fixing belt and having a detection piece (protector 29 acts as a detection piece) protruding from the cap, the detection piece detecting a rotation of the fixing belt, wherein the fixing belt has a belt width wider than a guide width of the guide plate in the rotational axial direction of the fixing belt in order to attach the cap to the fixing belt (Fig. 10, [0196]).
(claim 7)	An image forming apparatus (1000, Fig.1) comprising: an image forming part (1) forming the unfixed toner image on the sheet; and the fixing device according to claim 1. 

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0041515 to Kim.

Kim teaches :
(claim 1)	A fixing device (200a) to fix an unfixed toner image transferred on a sheet to the sheet, the fixing device comprising: 
a fixing belt (201) having endless shape and rotating with a conveyance of the sheet; 
a guide plate (include supporters 213 act as a guiding plate) guiding the fixing belt from an inside of the fixing belt so as to rotate [0048]; 
a support member (belt guide 230a) supporting the fixing belt along a conveyance path of the sheet from the inside [0063]; and 
a pressing roller (250) pressing the fixing belt on the support member from an outside of the fixing belt, 
wherein the fixing belt has a belt width wider than a guide width of the guide plate in a rotational axial direction of the fixing belt (Fig.7), and 
both end edges of the guide plate in the rotational axial direction are formed to have a shape (215b) containing a shape not parallel to a rotational direction  (A) of the fixing belt (Fig. 7).
(claim 4)	The fixing device according to claim 1, wherein the shape not parallel to the rotational direction of the fixing belt is an inclined shape inclined inward in the rotational axial direction from an upstream side to a downstream side in the rotational direction (Fig.7, see also features of 215d in Fig.11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852